Case: 14-15255   Date Filed: 07/16/2015   Page: 1 of 6


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15255
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:14-cr-14044-KAM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

BRANDON KEITH GALLANDER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 16, 2015)

Before TJOFLAT, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                 Case: 14-15255        Date Filed: 07/16/2015        Page: 2 of 6


       Defendant Brandon Keith Gallander pled guilty to one count of receiving

and distributing child pornography, in violation of 18 U.S.C. § 2252(a)(2) and

(b)(1). The district court imposed a sentence of 222 months, which was below the

advisory Sentencing Guidelines range. Defendant appeals, arguing that his

sentence is substantively unreasonable because his history and personal

characteristics justify a greater downward variance, because the district court gave

too little weight to the arbitrary nature of the child pornography guidelines, and

because the court placed undue emphasis on unsubstantiated acts of past

misconduct. After review, we affirm.

       We review the reasonableness of a sentence for an abuse of discretion using

a two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

We look first to whether the district court committed any significant procedural

error and then at whether the sentence is substantively unreasonable in light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) factors. 1 Id. Although in

choosing the sentence, the district court must consider the § 3553(a) factors, the

district court is not required to address each factor separately. United States v.


       1
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                  2
               Case: 14-15255     Date Filed: 07/16/2015    Page: 3 of 6


Bonilla, 463 F.3d 1176, 1182 (11th Cir. 2006). The party challenging the sentence

bears the burden of showing that it is unreasonable. Pugh, 515 F.3d at 1189. We

will reverse only if “left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” Id. at 1191 (quotation marks omitted).

      Here, Defendant has identified no procedural errors nor has he shown that

his sentence is substantively unreasonable. Defendant’s 222-month sentence is

below his advisory guideline range of 240 months’ imprisonment. Our precedent

indicates that we ordinarily expect a within-guideline sentence to be reasonable.

See United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (explaining that,

while we do not apply a presumption, we ordinary expect a sentence inside the

advisory guidelines range to be reasonable). It logically follows then that

Defendant’s more lenient, below-guideline-range sentence enjoys an even more

robust expectation of reasonableness, at least with respect to his argument that his

sentence was too harsh. Additionally, Defendant’s sentence is below the 240-

month statutory maximum under 18 U.S.C. § 2252(b)(1). See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (citing the fact that the sentence

imposed was well below the statutory maximum as an indication of

reasonableness).


                                           3
              Case: 14-15255     Date Filed: 07/16/2015   Page: 4 of 6


      In determining that only a 18-month downward variance was warranted

(instead of the 60-month variance Defendant had requested), the district court

specifically acknowledged Defendant’s disturbing behavior in connection with the

offense relating to his ten-year-old daughter, Defendant’s troubled past,

Defendant’s past actions involving his ex-wife, and the court’s general agreement

with the defense that the guidelines in child pornography cases were generally

greater than necessary to provide just punishment. Specifically, the district court

explained that it was “somewhat torn” between its normal practice of varying

downward in child pornography cases because it thought the guidelines were too

severe, and its concern that, in light of Defendant’s comments regarding his

daughter and his past actions involving his ex-wife, he posed a danger to the

community. However, the district court ultimately concluded that, in light of

Defendant’s troubled past, which probably contributed to his behavior, a sentence

that was slightly below the guideline range would be sufficient, but not greater

than necessary to comply with the § 3553(a) factors.

      Defendant has certainly had a troubled past, which he says included being

regularly raped by his stepbrother while Defendant was between the ages of two

and twelve years old, with his parents doing nothing more than seek counseling;

drug abuse by both Defendant and his mother; abandonment by his mother; and

subsequent sexual abuse at the hands of an older man. But we discern no abuse of


                                          4
               Case: 14-15255     Date Filed: 07/16/2015    Page: 5 of 6


discretion in the district court’s determination that these facts, as well as the

severity of the child pornography guidelines, did not warrant a greater downward

variance when balanced against Defendant’s willingness to involve his daughter in

the present offense and his past actions involving his ex-wife, which raised

concerns for the district court regarding Defendant’s future danger to the

community. See United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (stating

that “[t]he weight to be accorded any given § 3553(a) factor is a matter committed

to the sound discretion of the district court.” (quotation marks omitted)).

Specifically, Defendant exploited his minor daughter in order to obtain child

pornography. In chats with people with whom he was seeking to share child

pornography, Defendant discussed “playing with” his daughter, but not penetrating

her; sent her picture to other people; offered that an individual could do whatever

he wanted with Defendant’s daughter, including have rough sex with her; and

sought help accessing his old email address so that he could find a naked picture of

his daughter that he had previously shared. Defendant also solicited eight or nine

individuals to come to his house and rape his then-wife, whom he planned to first

drug. When arrested for the offense involving his wife, Defendant admitted his

action and was allowed to complete a pretrial diversion program. As the district

court acknowledged, Defendant’s chats regarding his daughter were probably

fantasy, and he perhaps did not have the ready ability to subject his daughter to that


                                            5
              Case: 14-15255      Date Filed: 07/16/2015   Page: 6 of 6


type of abuse because her mother had custody. However, such behavior

understandably raises concerns about Defendant’s mental state and his potential for

future criminal conduct.

      Contrary to Defendant’s argument, a greater downward variance is not

needed to avoid disparities in sentencing similarly-situated defendants. Defendant

points to United States v. Riley, 655 F. Supp. 2d 1298 (S.D. Fla. 2009) (applying a

downward variance to 60 months from a range of 210-240 months in part because

the offender had no criminal history and had a low risk of reoffending), and United

States v. McBride, 511 F.3d 1293 (11th Cir. 2007) (upholding a downward

variance to 84 months from a guideline range of 151-188 months when the

defendant had a “clean criminal record,” even though he previously molested

several children). While these cases are similar and demonstrate that we will

uphold a term less that that imposed in the present case, they do not show that

Defendant’s sentence is outside of the reasonable range of sentences. Moreover,

unlike the defendants in Riley and McBride, Defendant had several previous

convictions, placing him in criminal history category III, and, as the district court

noted, his fantasies about his daughter created a realistic potential for future harm.

      For all these reasons, Defendant has not met his burden to show that his 222-

month sentence is substantively unreasonable.

      AFFIRMED.


                                           6